 

CoConnect, Inc.

468 N. Camden Dr., Ste 350

Beverly Hills, California 90210

(424) 256-8560 ● (310) 388-0582 (fax)

 

March 18, 2015

 

Fritz Knipschildt

133 Washington St.

Norwalk, Connecticut 06854

 

Marshall Brook Capital Corporation LLC

50 Prospect Avenue

Larchmont, New York 10538

Attn: Mark S. Wojciechowski

 

Re: Stock and Membership Interest Exchange Agreement dated October 31, 2014

 

Gentlemen:

 

Pursuant to Sections 10.01(b), (d) and (f) of the Stock and Membership Interest
Exchange Agreement dated October 31, 2015 (the “Agreement”) among CoConnect,
Inc., a Nevada corporation (“Buyer”), Fritz Knipschildt, a resident of the State
of Connecticut (the “Founder”), and Marshall Brook Capital Corporation LLC, a
Delaware limited liability company (“MBCC”), Buyer hereby notifies the Founder
and MBCC that Buyer elects to terminate the Agreement as of the date of this
letter.

 

Nothing in this letter shall be construed to constitute a waiver. Buyer reserves
all of its rights under the Agreement and otherwise.

  

  Sincerely,         CoConnect, Inc.         By:  /s/ Bennett J. Yankowitz    
 Bennett J. Yankowitz, President

 

cc: Thomas R. Candrick, Esq.   Henrik Rouf

 



 

 

 

